 



ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made effective September 30,
2011, by and between REDPOINT BIO CORPORATION, a Delaware corporation with its
principal executive offices at 7 Graphics Drive, Ewing, New Jersey 08628
(“Seller”), and OPERTECH BIO, INC., a Delaware corporation with its principal
executive offices at Korman Research Pavilion, Albert Einstein Healthcare
Network, 5501 Old York Road, Philadelphia, PA 19141-3018 (“Buyer”).

 

Seller and Buyer, in consideration of the mutual agreements and covenants
contained herein and subject to the satisfaction of the conditions and
occurrence of the contingencies as identified and set forth herein, and
intending to be legally bound hereby, make the following representations and
warranties, give the following covenants, and agree to the purchase and sale of
the assets relating to the Seller’s novel strategy to identify substances that
may be effective as taste modulators, including Microtiter Operant Gustometer
(MOG) technology (the “Technology”), generally, and more specifically as
follows:

 

Section 1

 

Purchase of Assets

 

1.1Subject to the terms and conditions set forth in this Agreement and on the
basis of and reliance upon the warranties, representations, and covenants set
forth herein, the Seller agrees to sell, assign, and transfer to the Buyer, and
the Buyer agrees to purchase, at the time of Closing, all of the assets,
properties, interest, and rights of the Seller in the Technology (the “Assets”).
In addition, and without limiting the foregoing, the Seller agrees to sell,
assign, and transfer to the Buyer, and the Buyer agrees to purchase the
following:

 

a)Intellectual Property, consisting of:

 

i)Two (2) U.S. patent applications (11/275,059, 12/071,151 and related foreign
patent filings/application and all related technology);

 

ii)Trade Mark: “We make sense of taste” and all related rights;

 

iii)All know-how and trade secrets relating solely to the Technology; and

 

iv)All other intellectual property relating solely to the Technology;

 

b)Contracts, and all related rights and any work in progress, with:

 

i)Merisant (excluding the $25,000 deposit received by the Seller from Merisant);
and

 

ii)Medisyn Technologies (excluding the $50,000 deposit received by the Seller
from Medisyn);

 

 

 

c)Customer prospects and related lists, telephone numbers and contacts (and
related business development and marketing materials) relating to the
Technology;

 

d)Office tenancy at Korman Research Pavillion/Albert Einstein in Philadelphia,
including related office telephone numbers;

 

e)Equipment, consisting of:

 

i)9 MOGs;

ii)4 mouse operant chambers;

iii)1 Matrix PlateMate 2x3;

iv)1 Sartorius balance;

v)6 computers, together with all software and data residing thereon (consisting
of 2 laptops and 4 desktop work stations);

vi)1 HP color laser jet printer;

vii)1 HP printer/fax/scanner/copier;

viii)4 steel shelving racks;

ix)2 stainless steel procedure tables; and

x)3 Servers, together with all software and data residing thereon, including
Oracle database server (See Section 8.9 below);

 

f)Cheminformatics assets, consisting of:

 

i)Database for sweet and unami compounds and related files, documents, notebooks
and other information resulting from cheminformatics searches performed by the
Seller prior to the Closing; and

 

ii)Software, scripts and protocols used to perform cheminformatics operations;

 

g)Compounds, consisting of:

 

(1)GRAS-like library, consisting of ~9,000 compounds;

(2)Natural product library, comprised of compounds from IBS and Analyticon,
consisting of ~400 compounds;

 

h)Any inventory of supplies relating solely to the Technology;

 

i)Documents, files and records containing technical support and other
information relating to the operation of the Technology;

 

j)All other properties (tangible and intangible), assets and information
necessary or used solely to conduct the Technology.

 

1.2The following assets, among others, of the Seller and the Business shall be
excluded from this Agreement, and shall not be assigned or transferred to Buyer:

 

 

 

a)Redpoint Bio screening library (~230K compounds including Blanca, Preswick,
and LifeChem libraries);

b)Redpoint Bio files not relating solely to the Assets or Assumed Liabilities;

c)Synthesized compounds from TRPM5 lead optimization (~1,500 compounds);

d)2 large glass-front lab cabinets;

e)Laboratory glassware; and

f)1 vacuum pump.

  

Section 2

 

Liabilities

 

2.1As of Closing, except as set forth in Section 2.2, Buyer does not and shall
not assume or be responsible for any liabilities, debts, or other obligations of
the Seller.

 

2.2As additional consideration for the purchase of the Assets, Buyer shall
assume only the following specified liabilities (the “Assumed Liabilities”):

 

a)Office lease obligations (month to month) at Korman Research Pavillion/Albert
Einstein in Philadelphia from and after the date of the Closing;

 

b)Performance obligations specified in the contracts with Merisant and Medisyn
Technologies relating to the Assets arising after the Closing; and

 

c)Liabilities and obligations arising in connection with the use of the Assets
by Buyer after the Closing.

 

2.3Notwithstanding any provision in this Agreement or any other writing to the
contrary, neither Buyer nor any of its affiliates is assuming any liability or
obligation of Seller (or any predecessor of Seller or any prior owner of all or
part of its businesses or assets) of whatever nature, whether presently in
existence or arising hereafter, other than the Assumed Liabilities.  All such
liabilities and obligations shall be retained by and remain obligations and
liabilities of Seller (all such liabilities and obligations not being assumed
being herein referred to as the “Excluded Liabilities”).  Notwithstanding any
provision in this Agreement or any other writing to the contrary and without
limiting the generality of the term “Excluded Liabilities”, the Excluded
Liabilities shall include:

 

a)all liabilities and obligations of Seller, or any member of any consolidated,
affiliated, combined or unitary group of which Seller is or has been a member
for taxes or other charges;

 

 

 

b)all liabilities and obligations relating to employee benefits or compensation
arrangements in relation to Seller or its business, whether relating or
attributable to, or arising during, the period before or after Closing,
including all liabilities or obligations under any employee benefit agreements,
retention, severance or other plans or other arrangements;

 

c)all liabilities and obligations arising from any action relating to Seller,
its business or the Assets pending before any tribunal, arbitrator or
governmental authority;

 

d)all liabilities and obligations relating to or arising from any presently or
formerly owned, operated or leased asset, property or business of Seller that is
not an Asset being acquired by Buyer pursuant to this Agreement, whether
relating or attributable to, or arising during, the period before or after
Closing; and

 

e)all liabilities and obligations relating or attributable to, or arising
during, the operation of the Seller’s business and any owned, leased or operated
Asset prior to Closing, including in relation to any contract (including any
assumed Contract), agreement, lease, license, commitment, sales or purchase
order or other instrument.

 

Section 3

 

Purchase Price

 

3.1Purchase Price.

 

a)The purchase price payable by Buyer to Seller shall be the sum of TWENTY SEVEN
THOUSAND FIVE HUNDRED DOLLARS ($27,500.00) (the “Closing Payment”) paid by check
or wire transfer of immediately available funds at the Closing.

 

b)If, during the one (1) year following the Closing, Buyer is sold, or the Buyer
sells substantially all of the Technology, to an independent third party for
proceeds greater than an amount equal to the sum of (i) the Closing Payment;
plus (ii) all capital invested in Buyer by its stockholders as of the date of
such sale (the “Invested Capital”), then Buyer shall, within ten (10) days
following the completion of such sale transaction, pay to Seller as additional
purchase price for the Assets an amount equal to ten percent (10%) of the net
proceeds from such sale transaction (with “net proceeds” defined for this
purpose as gross proceeds received by the Buyer for a sale of assets or its
stockholders for a sale of stock, less all transaction expenses, taxes and the
Invested Capital). If no such sale transaction has occurred within such one (1)
year period, Buyer shall have no obligations to Seller under this Section.

 

3.2Transfer Taxes. Seller shall be liable for and shall pay all applicable
federal, state and local taxes and other like charges properly payable on and in
connection with the conveyance and transfer of the Assets to Buyer. Buyer will
do and cause to be done such things as are reasonably requested to enable Seller
to comply with such obligation in an efficient manner.

 

 

 

3.3Bulk Sales.  Buyer hereby waives compliance by Seller with the provisions of
any and all laws relating to bulk transfers in connection with the sale of the
Assets. Seller covenants and agrees to indemnify and save harmless Buyer from
and against any and all losses, liability, cost and expense (including
reasonable attorney's fees) arising out of noncompliance with such bulk
transfers laws.

 

Section 4

 

Closing

 

4.1The closing (the “Closing”) will take place on September 30, 2011 at the
offices of the Buyer at a date and time as mutually agreed upon by Buyer and
Seller. The Seller agrees to execute any and all documents necessary to
effectuate the terms of this Agreement. Each of the parties hereto agrees to use
all commercially reasonable efforts to take, or cause to be taken, all action,
and to do, or cause to be done, all things necessary, proper or advisable to the
extent permissible under applicable law, to consummate and make effective the
transactions contemplated by this Agreement as expeditiously as practicable and
to ensure that the conditions set forth in this Agreement are satisfied, insofar
as such matters are within the control of such party. Title to the Assets shall
pass from Seller to Buyer upon the Closing.

 

4.2Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to be
delivered to Seller the Closing Payment.

 

4.3Seller’s Deliveries. At the Closing, Seller shall deliver or cause to be
delivered to Buyer the following:

 

(a)An executed Bill of Sale, in substantially the form attached hereto as
Exhibit A (the “Bill of Sale”);

 

(b)Physical possession of the offices at Korman Research Pavillion/Albert
Einstein in Philadelphia; and

 

(c)Copies of each assumed contract, and physical possession of any tangible
Assets, together with such other instruments as may be reasonably requested by
Buyer to vest in Buyer good and marketable title to all of the Assets.

 

 

 

 

Section 5

 

Representations and Warranties

 

5.1Seller represents and warrants to Buyer as Follows:

 

a)Seller is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and has all requisite
corporate power and authority to own the Assets, to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to perform all
the terms and conditions hereof to be performed by it.

 

b)Seller has taken all necessary corporate action to authorize the execution and
delivery of this Agreement, the performance by it of all terms and conditions
hereof to be performed by it and the consummation of the transactions
contemplated hereby. This Agreement constitutes the legal, valid and binding
obligations of Seller, enforceable in accordance with its terms.

 

c)The execution, delivery and performance by Seller of this Agreement, and the
consummation of the transactions contemplated hereby will not (with or without
the giving of notice or the lapse of time, or both) (i) violate any provision of
the charter or bylaws of Seller, (ii) violate, or require any consent,
authorization or approval of, or exemption by, or filing under any provision of
any law, statute, rule or regulation to which Seller or the Assets are subject,
(iii) violate any judgment, order, writ or decree of any court applicable to
Seller or the Assets, (iv) conflict with, result in a breach of, constitute a
default under, or accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under any
contract, agreement or instrument to which Seller is a party or any of the
Assets is bound or (v) result in the creation or imposition of any lien or other
encumbrance upon the Assets, which violation, conflict, breach, default,
acceleration or lien or other encumbrance, or the failure to make or obtain such
filing, consent, authorization or approval, with respect to the matters
specified in clauses (ii) through (v) could, individually or in the aggregate,
reasonably be expected to have a material adverse effect on any of the Assets or
prevent or delay the consummation of the transactions contemplated by this
Agreement.

 

d)Seller has good and marketable title to, or valid contract rights to, as
applicable, all of the Assets free and clear of all liens or other encumbrances,
and has the power and right to sell, convey, deliver, transfer and assign to
Buyer, as applicable, the Assets. There are no adverse claims of ownership to
the Assets. No Person has asserted a claim of ownership or right of possession
or use in or to any of the Assets.  At the Closing, Seller will transfer to
Buyer, good and marketable title to, or valid contract rights to, as applicable,
all of the Assets, free and clear of all liens or other encumbrances.

 

 

 

 

e)Seller has timely paid all taxes and other charges that will have been
required to be paid by it in respect of its business and the Assets, the
non-payment of which would result in a lien or other encumbrance on any Asset,
would otherwise adversely affect the Assets or would result in Buyer becoming
liable or responsible for such taxes and other charges.

 

f)Except for pending litigation involving the Seller’s landlord with respect to
its former New Jersey headquarters office, there are no writs, injunctions,
decrees, orders or judgments outstanding against Seller and no written notice,
notification, demand, request for information, citation, summons or order has
been received by Seller, no written complaint has been filed, no penalty has
been assessed and no investigation, action, claim, suit or proceeding is
pending, or to Seller’s knowledge, threatened by any governmental authority or
other person involving any of Seller, any current or former subsidiary of Seller
or the current or past activities, operations, real property or assets of Seller
or any current or former subsidiary of Seller and relating to or arising out of
any environmental law or hazardous substance against Seller, (i) which remains
unresolved; and (iii) alleges or is with respect to a violation of any
applicable environmental law.

 

g)Until the time of closing, Seller will use commercially reasonable efforts to
preserve and maintain the course and shall not enter into any contract or
transaction with third parties not in the ordinary course of business, and not
without the written consent of Buyer.

 

h)Seller has not incurred any liability for broker’s, finder’s, agent’s fees or
commissions and/or similar forms of compensation in connection with this
Agreement or the transactions contemplated by it.

 

i)All tangible assets and properties which are part of the Assets are in good
operating condition and repair and are usable in the ordinary course consistent
with past practice and conform in all material respects to all applicable laws
and regulations relating to their construction, use and operation.

 

j)As to all intellectual property constituting part of the Assets, Seller has
delivered or made available to Buyer correct and complete copies of all
documentation related thereto. To the knowledge of Seller, use by Seller of such
intellectual property does not infringe any rights of any third party and no
activity of any third party infringes upon the rights of Seller with respect to
any of such intellectual property. Seller has not granted to any person any
interest in such intellectual property by license, sublicense, contract,
assignment, or otherwise.

 

 

 

 

k)There is no action pending, or to Seller’s knowledge, threatened before any
tribunal or other governmental authority, and there is no claim, investigation
or administrative action of any governmental authority pending, or to Seller’s
knowledge, threatened, that, either individually or in the aggregate, could
reasonably be expected to have a material adverse effect on the Seller or the
Assets. 

 

l)Other that this Agreement, there are no pending contracts or agreements for
the sale or purchase of the Assets.

  

5.2Buyer’s Representations. Buyer represents, warrants and covenants to Seller
as follows:

 

a)Buyer is a limited liability company duly organized and validly subsisting
under the laws of the Commonwealth of Pennsylvania and has the power and
authority to enter into this Agreement and to carry out and perform its
obligations;

 

b)This Agreement has been duly authorized, executed and delivered by, and is
enforceable against Buyer; and

 

c)There are no claims, actions, suits, litigation, labor disputes, arbitrations,
proceedings or investigations pending or, to the best knowledge of Buyer,
threatened against Buyer relating to the transactions contemplated by this
Agreement.

 

5.3Seller’s and Buyer’s warranties and representations will survive the closing
for a period of three (3) months.

  

Section 6

 

Conditions and Contingencies to Buyer’s obligations

 

6.1The obligations of the Buyer are specifically subject to the following
conditions and contingencies, all of which must occur and/or be satisfied as of
the closing:

 

 

 

a)There shall have been no breach by Seller in the performance of any of its
covenants herein, and each of the representations and warranties of the Seller
contained or referred to in this Agreement shall be true and correct in all
material respects as of the Closing;

 

b)The properties and assets of Seller shall not have been damaged or impaired,
so as to impair in any materially adverse respect the ability of Buyer to
continue the use of the Assets in the ordinary course;

 

c)Seller shall make available to Buyer, and Buyer shall have the right to review
and inspect to its satisfaction, any and all financial information relative to
the Seller and/or the Assets, any and all of Seller’s ownership, organizational
or title documents relating to the Assets, and/or any of the Seller’s agreements
or contracts with third parties.

 

d)No applicable law or judicial or governmental order shall have been enacted,
entered, promulgated or enforced by any governmental authority that prohibits
the consummation of all or any part of the transactions contemplated by this
Agreement, and no action shall be pending or threatened by any governmental
authority or other person seeking any such order or decree or seeking to recover
any damages or obtain other relief as a result of the consummation of such
transactions.

 

e)Buyer shall have received a certificate, dated as of the Closing Date, duly
executed by an authorized officer of Seller, certifying that all of the
conditions set forth above have been satisfied; the resolutions adopted by the
Board of Directors of Seller authorizing the execution, delivery and performance
of this Agreement, as attached to the certificate, were duly adopted, remain in
full force and effect, and have not been amended, rescinded or modified; and
Seller’s officer executing this Agreement, and each of the other documents
necessary for consummation of the transactions contemplated herein, is an
incumbent officer, and the specimen signature on such certificate is a genuine
signature.

 

f)Buyer shall have received a certificate of good standing in respect of Seller
certified by the Secretary of State or other appropriate official of the State
of Delaware, dated as of a date not more than five (5) days prior to the Closing
Date.

 

g)Buyer shall have received such other documents, agreements and instruments as
it may reasonably request in connection with the consummation of the
transactions contemplated hereby.

 

 

 

Section 7

 

Employee Matters; Post-Closing Matters

 

8.1Offer of Employment. Buyer shall offer employment on and as of the Closing
Date, on an at-will basis, to Scott Horvitz, Kyle Palmer, Tulu Buber and Daniel
Long (the “Employees”) in substantially similar jobs as were provided by Seller
immediately prior to the Closing Date. Notwithstanding the foregoing, Buyer
shall make available to Seller Scott Horvitz on a limited part time basis for
certain close out activities, at mutually agreed compensation, pursuant to a
consulting agreement between Seller and Scott Horvitz to be entered into on the
Closing Date or within fifteen (15) days thereafter.

  

8.2Transition of Employees. From and after the Closing Date, Seller shall
cooperate to ensure an orderly transition of the Employees who accept employment
with Buyer.

 

8.3Other Employee Benefits. Seller agrees that, with respect to claims for
workers' compensation and all claims under Seller's employee benefit programs by
persons working for the Seller arising out of events occurring prior to the
Closing, whether reported or unreported as of the Closing and whether insured or
uninsured (including, but not limited to, workers' compensation, life insurance,
medical and disability programs), Seller shall, at its own expense, honor or
cause its insurance carriers to honor such claims in accordance with the terms
and conditions of such programs or applicable workers' compensation statutes.
Without limiting the scope of the preceding sentence, Seller shall be
responsible for any and all claims and liabilities arising out of or relating to
(i) its employment of the Employees, (ii) the termination by Seller of such
employment of any such Employee and (iii) the provision of any employee benefits
to such Employees (and their beneficiaries and eligible dependents) attributable
to their employment with, or their participation in any plans or programs
maintained or contributed to by, Seller or any of its affiliates.

 

8.4Covenant Not to Interfere. Both Seller and Buyer hereby covenant and agree
that, unless this Agreement is terminated, for a period of five years after the
Closing Date, they will not, whether for their own account or for the account of
any other person, endeavor to entice away from the other party any person who is
an employee of such party other than as contemplated by this Agreement.

 

8.5Administrative Assistance by Seller. Except as otherwise agreed, Seller shall
provide such accounting, data processing and other support services to Buyer as
are reasonably required in connection with the transfer of the Assets to Buyer
without cost to Buyer for a period of not more than 60 days following the
Closing Date.

 

 

 

8.6Further Assurances of Seller. From and after the Closing Date, Seller shall,
at the request of Buyer, execute, acknowledge and deliver to Buyer, without
further consideration, all such further assignments, conveyances, endorsements,
deeds, special powers of attorney, consents and other documents, and take such
other action, as Buyer may reasonably request (i) to transfer to and vest in
Buyer, and protect its rights, title and interest in, all the Assets and (ii)
otherwise to consummate the transactions contemplated by this Agreement. In
addition, from and after the Closing Date, Seller shall afford Buyer and its
attorneys, accountants and other representatives access, during normal business
hours, to any books and records relating to the Assets that Seller may retain as
may reasonably be required in connection with the preparation of financial
information or tax returns of Buyer.

 

8.7Confidentiality. From and after the Closing Date, Seller agrees to hold in
strictest confidence, and not to use or to disclose to any person without
written authorization of Buyer, all information pertaining to the Assets that is
not generally available to the public, including research, plans, products,
services, customer lists and customers, markets, developments, inventions,
processes, marketing, finances or other business information.

 

8.8Shared Data Processing Resources. From and after the Closing for a period of
not more than one (1) year, Buyer shall permit Seller to continue to use, at no
charge to Seller, an Oracle database server.

 

8.9Storage of Assets Not Acquired. From and after the Closing for a period of
not more than one (1) year, Buyer shall store certain assets of the Seller that
are not included in the Assets being acquired by Buyer pursuant to this
Agreement, at no charge to the Seller, consisting of:

 

a)Redpoint Bio screening library (~230K compounds including Blanca, Preswick,
and LifeChem libraries);

b)Redpoint Bio files not relating to the Assets or Assumed Liabilities;

c)Synthesized compounds from TRPM5 lead optimization (~1,500 compounds);

d)2 large glass-front lab cabinets;

e)Laboratory glassware; and

f)1 vacuum pump.

 

Section 9

 

Miscellaneous Items

 

9.1If a dispute arises, the prevailing party in any resulting litigation
proceeding shall be entitled to an amount from the other party equal to the
costs, expenses and fees incurred, including attorneys’ fees, by the prevailing
party from such litigation.

 

9.2This is the entire agreement between the parties. It replaces and supersedes
any and all oral agreements between the parties, as well as any prior writings.

 

9.3This agreement binds and benefits the successors and assignees of the
parties.

 

 

 

9.4All notices hereunder must be in writing. A notice may be delivered to a
party at the address set forth above or to a new address that a party later
designates in writing. Notice may be delivered in person, by certified mail, or
by overnight courier.

 

9.5This agreement will be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without reference to its conflict of law
provisions. The parties hereby irrevocably and unconditionally consent to the
exclusive jurisdiction of the federal and state courts located within the
Commonwealth of Pennsylvania for any action arising out of or relating to this
Agreement and the transactions contemplated hereby. The parties further hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action arising out of or relating to this Agreement or the transactions
contemplated hereby in such, and hereby further irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such action
brought in any such court has been brought in an inconvenient forum. Each party
hereto further agrees that service of any process, summons, notice or document
by U.S. registered mail to its address set forth below shall be effective
service of process for any action brought against it under this Agreement in any
such court. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY ACTION RELATING TO OR ARISING OUT OF THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREIN.

 

9.6The parties may sign several identical counterparts of this Agreement. Any
fully signed counterpart shall be treated as an original.

 

9.7This Agreement may be modified only by a writing signed by both parties.

 

9.8If any court determines that any provision of this agreement is invalid or
unenforceable, any invalidity or unenforceability will affect only that
provision and will not make any other provision of this agreement invalid or
unenforceable and such provision shall be modified, amended or limited only to
the extent necessary to render it valid and enforceable.

 

9.9The parties shall each bear their own expenses, including legal fees,
incurred in connection with this Agreement and the contemplated transactions.

 

9.10Each of the parties hereto will duly comply with all applicable laws to
complete validly the transactions provided for in this Agreement.

 

9.11The parties shall take any actions and execute any other documents that may
be necessary or desirable to the implementation and consummation of this
Agreement, including, in the case of Seller, any additional transfer documents
that, in the reasonable opinion of Buyer, may be necessary to ensure, complete,
and evidence the full and effective transfer of the Assets to Buyer pursuant to
this Agreement. Seller will cooperate with Buyer, after the Closing Date, in the
preparation of tax returns and any other required filings.

 

 

 

9.12Neither of the parties shall issue nor permit any of its affiliates to issue
any press release or other public announcement with respect to this Agreement or
the transactions contemplated hereby without the prior consent of the other
party.

 

IT IS SO AGREED BY AND BETWEEN THE BUYER AND SELLER:

 

SELLER:  REDPOINT BIO CORPORATION   BY: /s/ Scott Horvitz   Name: Scott Horvitz
  Title: Chief Financial Officer         BUYER: OPERTECH BIO, INC.   By: /s/
Irwin Scher     Irwin Scher, President  

 

 

 

 

 

BILL OF SALE 

 

KNOW ALL MEN BY THESE PRESENTS, that, REDPOINT BIO CORPORATION, a Delaware
corporation (the “Seller”), in consideration of good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, paid by Opertech
Bio, Inc., a Delaware corporation (the “Buyer”), and intending to be legally
bound, hereby sells, conveys, delivers, assigns and transfers to the Buyer,
pursuant to and in furtherance of the Asset Purchase Agreement dated as of
September 30, 2011 (the “Agreement”) by and between the Seller and the Buyer all
right, title and interest of the Seller in and to, among other items set forth
in the Agreement, the assets listed in the Schedule A attached. All capitalized
terms used herein without definition shall have the respective meanings ascribed
to them in the Agreement.

 

This Bill of Sale is being executed and delivered as a condition to the
Agreement and is expressly hereby made subject to and shall have the benefits of
the respective representations, warranties, covenants, terms, conditions,
limitation and other provisions of the Agreement.

 

The Seller further covenants and agrees that it shall execute such other and
further instruments and documents as the Buyer may reasonably request to carry
into effect or to evidence further the transfer of the Assets of the Seller to
the Buyer.

 

TO HAVE AND TO HOLD the same unto the Buyer, its successors and assigns for its
and their own use and benefit forever.

 

IN WITNESS WHEREOF, the Seller has executed this instrument as of the Closing
Date of September 30, 2011.

 

REDPOINT BIO CORPORATION       By:     Name:   Title:  

 

 

 

  

Schedule A to Bill of Sale

 

All of the assets, properties, interest, and rights of the Seller in the
Seller’s novel strategy to identify substances that may be effective as taste
modulators, including Microtiter Operant Gustometer (MOG) technology (the
“Technology”). In addition, and without limiting the foregoing, the Seller
agrees to sell, assign, and transfer to the Buyer, and the Buyer agrees to
purchase the following (the “Assets”):

 

a)Intellectual Property, consisting of:

 

i)Two (2) U.S. patent applications (11/275,059, 12/071,151 and related foreign
patent filings/application and all related technology;

 

ii)Trade Mark: “We make sense of taste” and all related rights;

 

iii)All know-how and trade secrets relating to the Technology; and

 

iv)All other intellectual property relating to the Technology;

 

b)Contracts, and all related rights and any work in progress, with:

 

i)Merisant (excluding the $25,000 deposit received by the Seller from Merisant);
and

 

ii)Medisyn Technologies (excluding the $50,000 deposit recently received by the
Seller from Medisyn);

 

c)Customer prospects and related lists, telephone numbers and contacts (and
related business development and marketing materials) relating to the
Technology;

 

d)Office tenancy at Korman Research Pavillion/Albert Einstein in Philadelphia
(subject to review of lease documents), including related office telephone
numbers;

 

e)Equipment, consisting of:

 

i)9 MOGs;

ii)4 mouse operant chambers;

iii)1 Matrix PlateMate 2x3;

iv)1 Sartorius balance;

v)6 computers, together with all software and data residing thereon (consisting
of 2 laptops and 4 desktop work stations);

vi)1 HP color laser jet printer;

 

 

vii)1 HP printer/fax/scanner/copier;

viii)4 steel shelving racks;

ix)2 stainless steel procedure tables; and

x)3 Servers, together with all software and data residing thereon, including
Oracle database server;

 

f)Cheminformatics assets, consisting of:

 

i)Database for sweet and unami compounds and related files, documents, notebooks
and other information resulting from cheminformatics searches performed by the
Seller prior to the Closing; and

 

ii)Software, scripts and protocols used to perform cheminformatics operations;

 

g)Compounds, consisting of:

 

(1)GRAS-like library, consisting of ~9,000 compounds;

(2)Natural product library, comprised of compounds from IBS and Analyticon,
consisting of ~400 compounds;

 

h)Any inventory of supplies relating to the Technology;

 

i)Documents, files and records containing technical support and other
information relating to the operation of the Technology;

 

j)All other properties (tangible and intangible), assets and information
necessary or used to conduct the Technology.

 



 

 

 

